VICKERY, J.
Epitomized Opinion
Epitomized Opinion
Herrick was a shipping clerk and received good; and sent them out for his employer. He was in dieted for embezzling some of the goods, of the valu of several hundred dollars. There was also a coun charging him with larceny. He was convicted o. embezzlement in Cuyahoga Common Pleas. In re| versing the judgment, the Court of Appeals held:
1. As the record did not show that the propert; alleged in the first count to have been -embezzled was the same as that he was charged with stealing! a case of larceny could not be made out.
2. That the record shows that Herrick was in n sense in possession of the goods, but was merelj custodian of them, and that under the authority o 90 OS. 352, a very similar case, he could be con| victed of larceny only and that the conviction unde the first count was wrong, and must be reversed